          Case 2:20-cr-00003-PD Document 19 Filed 09/24/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :
                                             :
                    vs.                      :            CRIMINAL ACTION
                                             :            NO. 20-3-1
                                             :
SUNJE PEARLMAN                               :            Notice:   9/24/2020
7900 Stenton Avenue, Apt. 201                :
Philadelphia, PA 19118                       :

                                        NOTICE

                 TAKE NOTICE that the SENTENCING scheduled to take place on October 1, 2020
 will be postponed until January 13, 2021 a 10:45 a.m. in the United States District Court, United
 States Courthouse, 601 Market Street, Philadelphia, Pennsylvania, before the Honorable Paul
 S. Diamond i n Courtroom 14A, 14th floor.

            ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE
 COURTROOM ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT
 FAILS TO APPEAR AS DIRECTED, THE BAIL MAY BE FORFEITED AND A
 BENCH WARRANT ISSUED.

                If a defendant is presently in jail, the defendant or his counsel shall notify
 the undersigned in writing immediately so that the necessary procedures can be taken to have
 the defendant present in the courtroom. No further continuances will be granted unless
 requested, in writing, at least forty-eight hours prior to the time of proceeding.
 [] INTERPRETER REQUIRED:
 THIS PROCEEDING HAS BEEN RESCHEDULED FROM:

                                                 Very truly yours,
                                                    /s/
                                                 Lenora Wittje
                                                 Deputy Clerk to Judge Paul S. Diamond

                                                  Notice to:
                                                  Defendant
                                                  Kathryn Roberts, Esquire
                                                  Anthony Scichitano, A.U.S.A.
                                                  Mary Beth Leahy, A.U.S.A.
                                                  U.S. Marshal
                                                  Probation Office
                                                  Pretrial Services
                                                  Crystal Wardlaw

 Cr 4 (rev. 8/97)
